My earnest study of this voluminous record, devoted largely to a transcription of the testimony of defendants and respondents, and my "tentative" drafts of several "preliminary" opinions for approval by the judges in conference, is labor lost.
The case was before us at an earlier stage upon appeal from a decree granting plaintiff the relief prayed. S.  R. Bank v. Milisich, 48 Nev. 373, 233 P. 41. It *Page 187 
is now before us upon appeal from a decree denying plaintiff the relief prayed. The reversed position of the parties, upon this appeal, may be accounted for by the fact that the judge, who presided upon the former trial, without the assistance of a jury, was influenced to recede from his former decision by the findings of a jury, impaneled in this case as advisory to the court, all in favor of the defendants.
The case for clearness may be divided into two parts. Part 1 concerns the dealings between the spouses with respect to their common property, when the husband was engaged in a mercantile business under the trade-name "Grand Buffet," from the time of their marriage, in 1907, up to July, 1919, during which time the wife attended to the duties of the home and had no opportunity for obtaining money, except from her husband. Part 2 concerns the dealings between the spouses with respect to their common property, when the husband was engaged in a mercantile business under the trade-name "Silver Pheasant," or corporate name "Nevada Confectionery Company," from January 1, 1920, up to May 15, 1921, when and on which date the company was placed in the hands of a receiver upon the complaint or petition of its general creditors. Part 1 contains the story of the acquisition of the securities in controversy; part 2 the story of their assignment, made the subject of this suit.
The indebtedness of the defendant husband to the plaintiff bank, and for which indebtedness plaintiff recovered judgment against the husband for $7,300, accrued while he was engaged in said confectionery business. While so indebted to plaintiff and others in an amount of about $25,000, Steve Milisich, the husband, on, to wit, July 13, 1920, assigned and transferred to his wife, Thora Milisich, all his right, title, and interest in the O'Sullivan notes and mortgages, the only property in controversy, for the stated consideration of $10, "love and affection."
Upon the trial the plaintiff contended, and now insists, that the O'Sullivan notes and mortgages are community *Page 188 
property; that their assignment from the husband to the wife was entirely voluntary, and made for the purpose of hindering, delaying, and defrauding the creditors of the husband, including the plaintiff. On the other hand, the husband and wife contended, and now insist, that the assignment of said securities was made in good faith and for the valuable consideration of approximately $10,000 of the wife's moneys — her separate property — acquired by her through a system or plan adopted by the husband while conducting the "Grand Buffet," whereby he, from the time of their marriage, in 1907, and up to November, 1918, gave his wife out of the profits of the business as they accrued sundry and divers sums of money as her separate property, aggregating between $35,000 and $40,000.
Whether the moneys thus set apart to the wife by the husband from the profits of his community business as they accrued were gifts, intended as gifts, and understood to be gifts, and, in contemplation of law, her separate estate, is not a material question. We are called upon to deal with the question of whether as against the claims of existing creditors of the husband, the assignment of the O'Sullivan notes and mortgages, the only property in controversy, was fraudulent.
The testimony of the husband and wife, when studied in the light of the circumstances, fails to establish, with that convincing force the law requires, to transmute community property into separate property. According to her own testimony, the wife took from her savings accounts, which constituted all of her gift moneys, and gave sundry and divers sums therefrom to her husband while he was engaged in the confectionery business. Her counsel insist that the record shows that, prior and subsequent to the date of the assignment, the husband received from his wife as much as $9,789, which moneys were used by the husband in his confectionery business. There is nothing in the record to show that the wife, in her dealings with her husband while engaged in the confectionery business, dealt with *Page 189 
him at arm's length or as a creditor. The confectionery business was as much a community business as the husband's prior so-called liquor business.
The proof shows that at the time of the assignment, aside from his interest in the O'Sullivan notes and mortgages, the husband had no property, other than his "stock" interest in the Nevada Confectionery Company, which had no market value. While engaged in the confectionery business, the wife gave her husband, from her savings account, prior and subsequent to the assignment of the O'Sullivan notes and mortgages, approximately $9,789 in sundry and divers amounts, when required by him in his business and to meet his individual obligations. From the time the husband went out of business in July, 1919, the wife supported the family from her savings, and the husband contributed nothing to their support. The wife was in no sense a business woman. She was at all times under the influence of her husband. The proof shows that, when the husband was engaged in the confectionery business, the frequency with which he called upon her for money for his business and individual needs brought from her a protest that he would take from her all the money she had saved. Where property, which has been given by the husband, originally belonged to the community — as is the case here — a later donation by the wife to the husband restores it to that status. Cousin v. St. Tammany Bank, 146 La. 393, 83 So. 685.
The court below did not find that the relationship of debtor and creditor existed between the spouses when the husband was engaged in the confectionery business, but did find that the moneys paid for the purchase of the husband's interest in the securities were gift moneys — the wife's separate property. What was his interest? In two of its findings of fact the court found that $7,000 of the $14,000 note was money advanced by the wife from her savings, and that $7,000 was community funds; that $1,000 of the $5,000 note was advanced from the wife's savings, and the balance of $4,000 was a gift from *Page 190 
the husband to the wife; and that the note for $5,000 was inadvertently made payable to the husband and wife. In a subsequent finding of fact it was found, in short, that the wife paid $8,000, or more, as consideration for the assignment to her of the securities. If this be so, the wife is placed in the questionable position of having paid for the assignment as much as $9,789 for her husband's equity in one-half of the $14,000 note. This is significant.
I am satisfied, as the trial court upon the former hearing of the case was convinced, that the assignment of the O'Sullivan notes and mortgages, under the circumstances, was made to make themselves safe, and to prevent the securities from being taken from them for the husband's present and future indebtedness, incurred by the Nevada Confectionery Company, which became insolvent within a year after the "Silver Pheasant" was open for business in June, 1920.
I shall not debate with my associates the question of whether the testimony of the defendants established the fact of gifts by the husband to the wife of community funds while he was engaged in the liquor business, but in this connection I may say that, as I view their testimony, the setting apart by the husband to the wife of a portion of the profits of his community business, as they from time to time accrued, was just as consistent with the theory that they were placed in the wife's hands for safe-keeping, or for their joint benefit, or for the benefit of the wife and children, in case they survived the donor, as with the theory that they were gifts. It is well settled that the intention of the donor to make a gift inter vivos must not only be clear and unmistakable, but the intention must be inconsistent with any other theory. 28 C.J. 627.
I am clearly of the opinion that the court erred in dismissing the action against the defendant husband. The testimony of the defendants, when studied in the light of the circumstances disclosed by this record, convinces me that the fraud in the assignment from *Page 191 
the husband to the wife of the securities in controversy is so palpable and plain that to uphold the judgment would be against law and justice. Entertaining these views, I dissent from the opinion of the majority, with the hope that it will strengthen, rather than weaken, as an authority, the question decided.